Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the base layer is water impervious and yet claim 1 from which claim 2 depends recites that the base layer has a plurality of spaced apart openings therethrough. These two limitations are conflicting and the recitation that the base is water impervious would not 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the base layer is water impervious and yet claim 1 from which claim 2 depends recites that the base layer has a plurality of spaced apart openings therethrough. These two limitations are conflicting and the recitation that the base is water impervious would not flow from the claim 1 limitation of the base layer having a plurality of spaced apart openings therethrough. Applicant is advised to delete claim 2 or introduce its limitations in an independent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Verleyen et al. (PG Pub. 2015/0167254).
Regarding claims 1, 3, 9 and 10, Verleyen et al. teach a water flow ground cover comprising a base layer (or backing 30) of polymeric material and a nonwoven textile mat 20 a mass of a plurality of randomly oriented spaced-apart nonwoven thermoplastic polymeric fibers defining a water permeable layer for flow of environmental water therethrough coupled to the base layer [0016, 0073]. The ground cover includes a plurality of synthetic turf strands (or grass blades) 41 which are coupled or tufted to the base layer with synthetic yarn and the tufts extend as simulated turf strands from an outer surface of the mat to couple the base layer to the mat 
Verleyen et al. are silent regarding the claimed density of the turf strands or grass blades, density of the mat and thickness of the base layer. However, Verleyen teaches varying the density of the turf strands, the density of the mat and the thickness of the base layer as Verleyen et al. teach controlling the water flow. It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed density of the turf strands or grass blades, density of the mat and thickness of the base layer in order to affect water flow. Verleyen et al. are silent regarding the length of the tuft strands. However, it would have been more than obvious for one of ordinary skill in the art to arrive at the claimed length as the claimed length is typical length of grass and one of ordinary skill in the art would have been motivated to use such lengths of the tuft strands in order to create the appearance of natural grass and arrive at the claimed invention. 
The environmental water received thereon has reduced rate of flow over a ground surface on which the ground cover is laid for increasing water dwell while reducing soil erosion of water passing through the openings into the ground by the very nature of the turf of Verleyen as the turf acts to reduce the rate of flow over the sloped ground, reduces soil erosion of water passing 
However, the recitation in the claims that the ground cover is “for sloped ground surfaces” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Verleyen et al. disclose the ground cover as presently claimed, it is clear that the ground cover of Verleyen et al. would be capable of performing the intended use, i.e. for sloped ground surfaces, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 3, the base layer is a water permeable base layer for allowing water passage below the ground surface [0016].
Claims 2 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Verleyen et al. (PG Pub. 2015/0167254) in view of Ayers et al. (PG Pub. 2012/0064263).
Regarding claims 2 and 30, Verleyen et al. are silent regarding the base layer being water impervious. However, Ayers et al. teach a similar ground cover material for ground surfaces which includes a base layer that is water impervious and comprises a geomembrane polymeric sheet in order to prevent water infiltration into the ground underneath the cover .
Claims 1-3, 9-10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al. (PG Pub. 2014/0170339).
Regarding claims 1-3, 9-10 and 30, Ayers et al. teach a water flow ground cover comprising a water impermeable (or water impervious) geomembrane of polymeric material (or base layer) and a mass of fibers (being a nonwoven which are spaced apart fibers) defining a water permeable layer for flow of environmental water therethrough coupled or anchored to the geomembrane [Abstract and 0046]. The ground cover further comprises a plurality of synthetic turf/grass strands (or blades) which are coupled to the geomembrane. Ayers et al. teach the base layer has a thickness of 5-40 mils [claim 5]. In another embodiment, Ayers et al. teach a water permeable geomembrane as a base layer for allowing water passage below the ground surface [0045]. The claimed spaced apart opening s in the base layer are therefore obvious over the teachings of Ayers et al. of have a water permeable layer in order to accomplish the low water permeability as taught by Ayers et al. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The ground cover comprises a plurality of tufts tufted with a synthetic yarn to the base layer and extending as simulated turf strands form an outer surface of the mat to couple the base layer to the mat. The plurality of synthetic turf strands have a density of 20-120 oz./square yard [0035]. As set forth in MPEP 2144.05, in the prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The tufts have an average length of 0.5 to 4 inches with distal portion extending freely from the outer surface. The environmental water received thereon has reduced rate of flow over a ground surface on which the ground cover is laid for increasing water dwell while reducing soil erosion of water passing through the openings into the ground by the very nature of the turf of Ayers et al. as the turf acts to reduce the rate of flow over the sloped ground, reduces soil erosion of water passing through the openings into the ground by virtue of the reduction of rate of flow and also increases water dwell at the same time. 
Ayers et al. are silent regarding the mass of fibers being randomly oriented and polymeric. However, given the limited number of options and the level of ordinary skill in the art, it would have been more than obvious to one of ordinary skill in the art to arrive at the claimed randomly oriented and polymeric fibers including thermoplastic fibers in order to improve ground cover properties including strength and arrive at the claimed invention. 
However, the recitation in the claims that the ground cover is “for sloped ground surfaces” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and . 

Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive. 
After further consideration, it was found that the prior cited art still reads on the present claims. As set forth above, dependent claim 2 recites the base layer is water impervious and yet claim 1 from which claim 2 depends recites that the base layer has a plurality of spaced apart openings therethrough. These two limitations are conflicting and the recitation that the base is water impervious would not flow from the claim 1 limitation of the base layer having a plurality of spaced apart openings therethrough. Further, as set forth above, Verleyen et al. teach the ground cover including the base layer allows for increased drainage of water and even though Verleyen does not explicitly mention spaced apart openings in the base layer, it is abundantly clear the base layer of Verleyen et al. possesses the claimed spaced apart openings in order for the ground cover to accomplish the entire purpose of the Verleyen invention, which is to improve drainage property as detailed in paragraph 0013 of Verleyen et al.
Moreover, Ayers et al. teach a water permeable geomembrane as a base layer for allowing water passage below the ground surface [0045]. The claimed spaced apart opening s in 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789